DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 
	This office action is in response to communications filed March 14, 2022.

Status of Claims
Claims 1-4, 6-8 and 15-24 are pending and currently under consideration for patentability.  Claims 9-14 are cancelled as of the March 14th, 2022 amendment.
 Response to Amendment
Applicants amendments to Claim 1 including the deletion of phrases “at least one opening” and “at least one opening therethrough” have been deleted and corrected to “plurality of spaced openings in the outer wall distributed circumferentially and longitudinally therearound”. This amendment is accepted by the examiner. 
Response to Arguments
Applicant’s arguments, see pages 6, line 12- page 7, line 6, filed March 14th 2022, with respect to use of Biller to reject claims 1-9 and 15-18, have been fully considered and are persuasive.  The rejection of claims 1-9 and 15-18 using Biller has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-4, 6-8 and 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
  	Macoviak (U.S. Patent No. 6508777) remains in the present rejection as a secondary reference for disclosing and providing motivation for the configuration as a bi-caval femoral venous cannula.
 Claim Objections
Claims 6-8 are objected to because of the following informalities:  “the wall” should be clarified to be “the shutter wall member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 fails to distinctly claim subject matter.  Claim 24 is unclear as to how the second section of the cannula can be configured to be more rigid than the second section of the cannula. For purposes of examination, the claim will be interpreted as the second section of the cannula is more rigid than the first and third sections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 6-8 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker (USPGPUB 2003/0004452) in view of Rubin (USPGPUB 2015/0297810 A1).
Regarding Claim 1, Lenker teaches a device for use in cardiopulmonary bypass (paragraph 002), the device comprising a single cannula (cannula, 10) configured to be positioned in at least one of a right atrium (paragraph 004), or an inferior vena cava (paragraph 008),  of a patient, the single cannula (10) having a distal first end (distal tip, 18), a proximal second end (proximal end, 20) (figure 1), and a longitudinal axis extending between the first end and the second end (figure 1), the cannula comprising: a first section (refer to amended figure 3 below) at the first end (18), the first section comprising an outer wall and having a plurality of spaced openings (drainage ports, 36a) in the outer wall (wall, 31)  distributed circumferentially and longitudinally therearound (figure 3); a second section (refer to amended figure 3 below) connected to the first section distally along the longitudinal axis, the second section comprising an outer wall (31) (figure 2) and having a plurality of spaced openings (ports, 42) (figure 3) in the outer wall distributed circumferentially and longitudinally therearound (figure 3); and a third section (refer to amended figure 3 below) connected to the second section distally along the longitudinal axis on a side of the second section opposite the first section (refer to figure 3 below), the third section comprising an outer wall (31) and having a plurality of spaced openings (36b) in the outer wall distributed circumferentially and longitudinally therearound (36b) (reference figure 3 below); and the openings in each of the first section, the second section, and the third section (refer to amended figure 3 below) are respectively open to inner spaces (32) defined by the first section, the second section, and the third section (refer to amended figure 3 below).
However Lenker fails to teach a shutter wall that occlude the openings in the second section.  Rubin teaches a liposuction cannula (abstract) comprising: a shutter wall member (inner hollow member, 14) slidingly disposed (paragraph 0052) within the cannula, the shutter wall (14) member having a plurality of apertures in between solid wall portions (opening, 18) (paragraph 0047); wherein in a first position (figure 4A) of the shutter wall (14) member relative to the cannula, the apertures are aligned with the opening (opening, 16) (paragraph 0047), and wherein in a second position (figure 4b) of the shutter wall (14)  member relative to the cannula , the wall portions are aligned with and occlude the openings (paragraph 0042) in the second (paragraph 0052). 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the second section of Lenker to include a shutter wall similar to that disclosed by Rubin, so that the holes in the second section can be closed while the first and third section remain open, in order to form a fluid passageway, and allow communication between the first and third section (Rubin, paragraph 0061).

    PNG
    media_image1.png
    578
    488
    media_image1.png
    Greyscale

Figure 3: Amended by Examiner

Regarding Claim 2, Lenker in view of Rubin teaches device of claim 1. Lenker teaches that the cannula is configured as a multi-stage femoral venous cannula while all the holes are open (paragraph 0030). However, Lenker fails to teach the shutter wall member. However, Rubin teaches a shutter wall member (14). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Lenker so that the holes in the second section can be closed while the first and third section remain open similar to that disclosed by Rubin in order to form a fluid passageway, and allow communication between the first and third section (Rubin, paragraph 0061).
Regarding Claim 6, Lenker in view of Rubin teaches device of claim 1. Lenker fails to teach a shutter wall. Rubin teaches wherein the wall (14) is positioned along an inner surface of the outer wall (12) of the section of the cannula (figure 4b).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Lenker so that there is an inner wall similar to that disclosed by Rubin in order to form a fluid passageway, and allow communication between the first and third section (Rubin, paragraph 0061), and that the wall may rotate without undesired restriction (Rubin, paragraph  0049).
Regarding Claim 7, Lenker in view of Rubin teaches device of claim 1. Lenker fails to teach a shutter wall. Rubin teaches wherein the wall (14) rotates circumferentially around the longitudinal axis (paragraph 0052) to move between the first position (figure 4A) and the second position (figure 4B). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Lenker so that the holes in the second section can be closed while the first and third section remain open similar to that disclosed by Rubin in order to form a fluid passageway, and allow communication between the first and third section (Rubin, paragraph 0061).
Regarding Claim 8, Lenker in view of Rubin teaches the device of claim 1.  Lenker fails to teach this wall; however, Rubin teaches a device wherein the wall (14) moves laterally relative to the longitudinal axis towards either the first end or the second end of the cannula to move between the first position and the second position (paragraph 0066). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Lenker so that the holes in the second section can be closed while the first and third section remain open similar to that disclosed by Rubin in order to form a fluid passageway, and allow communication between the first and third section (Rubin, paragraph 0061).
Regarding Claim 15, Lenker teaches a method for adjusting and positioning a single femoral venous cannula in a patient for cardiopulmonary bypass during a cardiac procedure (paragraph 002), the cannula (10) having a distal first end (18), a proximal second end (20), and a longitudinal axis extending between the first end and the second end (figure 1), the cannula comprising a first section (refer to amended figure 3) at the first end (18) and comprising an outer wall (31) and having a plurality of spaced openings (36a) in the outer wall (31) distributed circumferentially and longitudinally therearound (figure 3a) , a second section (refer to amended figure 3)  connected distally to the first section (refer to amended figure 3) along the longitudinal axis and comprising an outer wall (31) and having a plurality of spaced openings (42) in the outer wall (31) (figure 3) distributed circumferentially and longitudinally therearound, and a third section (refer to amended figure 3)  connected distally to the second section (refer to amended figure 3) along the longitudinal axis on a side of the second section opposite the first section (amended figure 3) and comprising an outer wall (31) and having a plurality of spaced openings (36b)in the outer wall distributed circumferentially and longitudinally therearound, and the openings in each of the first section, the second section, and the third section (refer to amended figure 3 below) are respectively open to inner spaces (32) defined by the first section, the second section, and the third section (refer to amended figure 3.
However Lenker fails to teach a shutter wall that occlude the openings in the second section.  Rubin teaches a liposuction cannula (abstract) comprising: a shutter wall member (inner hollow member, 14) slidingly disposed (paragraph 0052) within the cannula, the shutter wall (14) member having a plurality of apertures in between solid wall portions (opening, 18) (paragraph 0047); wherein in a first position (figure 4A) of the shutter wall (14) member relative to the cannula, the apertures are aligned with the opening (opening, 16) (paragraph 0047), and wherein in a second position (figure 4b) of the shutter wall (14)  member relative to the cannula , the wall portions are aligned with and occlude the openings (paragraph 0042) in the second (paragraph 0052).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Lenker so that the holes in the second section can be closed while the first and third section remain open similar to that disclosed by Rubin in order to form a fluid passageway, and allow communication between the first and third section (Rubin, paragraph 0061).
While Lenker discloses inserting the cannula through the femoral vein of the patient (paragraph 0010) and advancing the cannula towards the heart of the patient; and positioning the cannula at a first position in the patient wherein the openings of the first section of the cannula are arranged in the superior vena cava (superior vena cava, 114), the openings of the second section of the cannula are is arranged in the right atrium (right atrium, 110) , and the openings of the third section of the cannula are arranged in the inferior vena cava (inferior vena cava, 112) (figure 5) .
While Lenker discloses accessing the left atrium or the left ventricle (paragraph 0030) of the heart during the cardiac procedure, where the openings are in an open position, Lenker is silent in regard to the method step of adjusting a shutter wall member to be in the first open position (figure 3).  However, Rubin discloses the method step of adjusting a shutter wall member to utilize a first open position and seconds open position, where the first open position allows fluid communication between the device and its exterior (paragraph 0052). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify cannula wall of Lenker so that the holes in the second section can be closed while the first and third section remain open similar to that disclosed by Rubin in order to form a fluid passageway, and allow communication between the first and third section (Rubin, paragraph 0061).
Regarding Claim 16, Lenker in view of Rubin teaches the method of claim 15. While Lenker discloses accessing the left atrium or the left ventricle (paragraph 0030) of the heart during the cardiac procedure, where the openings are in an open position, Lenker is silent in regard to the method step of adjusting a shutter wall member to be in the first open position (figure 3).  However, Rubin discloses the method step of adjusting a shutter wall member to utilize a first open position and seconds open position, where the first open position allows fluid communication between the device and its exterior (paragraph 0052). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Lenker so that the holes in the second section can be closed while the first and third section remain open similar to that disclosed by Rubin in order to form a fluid passageway, and allow communication between the first and third section (Rubin, paragraph 0061).
Regarding Claim 17, Lenker in view of Rubin teaches the method of claim 15.  While Lenker discloses accessing the right atrium or the right ventricle (paragraph 0030) of the heart during the cardiac procedure, where the openings are in an open position (figure 3), Lenker is silent in regard to the method step of adjusting a shutter wall member to be in the second closed position.  However, Rubin discloses the method step of adjusting a shutter wall member to utilize a first open position and second open position, where the first open position allows fluid communication between the device and its exterior (paragraph 0052). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Lenker so that the holes in the second section can be closed while the first and third section remain open similar to that disclosed by Rubin in order to form a fluid passageway, and allow communication between the first and third section (Rubin, paragraph 0061).
Regarding Claim 18, Lenker in view of Rubin teaches the method of claim 15. Lenker fails to teach a shutter wall; however, Rubin teaches a cannula further comprising adjusting the shutter wall member from the first position to the second (paragraph 0052) when the cannula is at the first position in the patient (claim 10). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Lenker so that the holes in the second section can be closed while the first and third section remain open similar to that disclosed by Rubin in order to form a fluid passageway, and allow communication between the first and third section (Rubin, paragraph 0061).
Regarding Claim 19, Lenker in view of Rubin teaches the method of claim 1. Lenker fails to teach a shutter wall; however, Rubin teaches a cannula, wherein the wall portions are longitudinal strips (figure 4A), and the shutter wall member rotates circumferentially around the longitudinal axis (paragraph 0049) to move between the first position (figure 4A) and the second position (4B). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Lenker so that the holes in the second section can be closed while the first and third section remain open similar to that disclosed by Rubin in order to form a fluid passageway, and allow communication between the first and third section (Rubin, paragraph 0061).
Regarding Claim 20, Lenker in view of Rubin teaches the method of claim 1. Lenker fails to teach a shutter wall; however, Rubin teaches a cannula wherein the wall portions are ring-shaped strips, and the shutter wall (14) member moves laterally relative to the longitudinal axis towards either the first end or the second end (paragraph 0066) of the cannula to move between the first position (figure 4A) and the second position and (figure 4B). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Lenker so that the holes in the second section can be closed while the first and third section remain open similar to that disclosed by Rubin in order to form a fluid passageway, and allow communication between the first and third section (Rubin, paragraph 0061).
Regarding Claim 21, Lenker in view of Rubin teaches device of claim 1. Lenker teaches wherein the openings in the first (36a) and third (36b) sections are circular (figure 3).
Regarding Claim 22, Lenker in view of Rubin teaches device of claim 21. Lenker fails to teach wherein the openings in the second section are rectangular. However, Rubin teaches wherein the openings (18) in the second section are rectangular (paragraph 0053)(figure 4A).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Lenker so that the holes are rectangular similar to that disclosed by Rubin so that the shape can change easily and the holes are easily coverable (Rubin, paragraph 0052) .
Claims 3, 4, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker (USPGPUB 2003/0004452) in view of Rubin (USPGPUB 2015/0297810 A1), as applied to claim 1 above, and further view of Macoviak (U.S. Patent No. 6508777).
Regarding Claim 3 Lenker in view of Rubin teaches the device of claim 1. Rubin teaches the shutter wall member, but Lenker and Rubin fail to teach the cannula is configured as a bi-caval femoral venous cannula. Macoviak further teaches the cannula (100) is configured as a bi-caval femoral venous cannula (1) (column 3, line 66: a bellows-like portion 3 connected thereto, and which is combined with means for 15, the "inferior vena cava" 16, and the "superior vena cava" 17). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the to make the second section of Lenker so that the holes in the second section can be closed while the first and third section remain open similar to that disclosed by Rubin in order to form a fluid passageway, and allow communication between the first and third section (Rubin, paragraph 0061) so that the device may have a double use in both the inferior vena cava and the superior vena cava.
Regarding Claim 4 Lenker in view of Rubin teaches the device of claim 1.  Lenker and Rubin fail to teach a second section more rigid than the first and third section. Macoviak teaches wherein the second section of the cannula is configured to be more rigid than at least one of the first section of the cannula or the third section of the cannula. (column 7, lines 12-15 and lines 33-38: both the catheter shaft and the upstream member could be made of a variety of possible materials in which the shaft is more rigid than the upstream member.) Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the to make the second section of Lenker in view of Rubin so that it is more rigid than the first and third similar to that disclosed by Macoviak in order to create an elongated fluid passageway that maintains structure (Macoviak: column 7, lines 9-16). Regarding Claim 23, Lenker in view of Rubin teaches the device of claim 1.  Rubin teaches the shutter wall member (14). However, Lenker and Rubin fail to teach a shutter wall more rigid than the first and third section. Macoviak teaches wherein the second section of the cannula is configured to be more rigid than at least one of the first section of the cannula or the third section of the cannula. (column 7, lines 12-15 and lines 33-38: both the catheter shaft and the upstream member could be made of a variety of possible materials in which the shaft is more rigid than the upstream member). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the to make the second section of Lenker in view of Rubin so that it is more rigid than the first and third similar to that disclosed by Macoviak in order to create an elongated fluid passageway that maintains structure (Macoviak: column 7, lines 9-16).
Regarding Claim 24, Lenker in view of Rubin teaches the device of claim 1.  Rubin teaches the shutter wall member (14). However, Lenker and Rubin fail to teach that the shutter wall member and the second section of the cannula are configured to be more rigid than the second and third sections of the cannula. Macoviak teaches wherein the second section of the cannula is configured to be more rigid than at least one of the first section of the cannula or the third section of the cannula. (column 7, lines 12-15 and lines 33-38: both the catheter shaft and the upstream member could be made of a variety of possible materials in which the shaft is more rigid than the upstream member). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the to make the second section of Lenker in view of Rubin so that it is more rigid than the first and third similar to that disclosed by Macoviak in order to create an elongated fluid passageway that maintains structure (Macoviak: column 7, lines 9-16).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/ Examiner, Art Unit 3781           
/ANDREW J MENSH/Primary Examiner, Art Unit 3781